151 F.3d 1027
Peter J. Wirsv.York County, PA, H. Stanley Rebert, as District Attorney ofYork Co., Gerald L. Lord, Joseph P. Erb, as Judge, York Co.Common Pleas Court, Roy L. Lam, as District Justice, YorkCo., R. Bruce Evanick, as Chief York Co. Public Defender,Jeffery Marshall, as York Co. assistant Public Defender,Richard Hahn, Warden, York County Prison, Editor &Publisher, Inc., its directors, officers, stockholders,heirs, as directors, officers,
NO. 97-7432
United States Court of Appeals,Third Circuit.
April 2, 1998
Appeal From:  M.D.Pa. ,No.93cv00215

1
Affirmed.